Case 2:16-cr-20632-GAD-APP ECF No. 71, PageID.352 Filed 07/29/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                Plaintiff,
                                                      Case No. 16-cr-20632
                    v.
                                                 U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
            DAMOND WARD,

             Defendant.
   ______________                     /

 OPINION AND ORDER DENYING PETITIONER’S MOTION FOR THE
       PRODUCTION OF SENTENCING TRANSCRIPTS [#66]

      On June 13, 2017, Defendant Damond Ward pled guilty to one count of bank

robbery, in violation of 18 U.S.C. § 2113(a). ECF No. 37. In accordance with the

sentencing guidelines set forth in his plea agreement, the Court sentenced Defendant

to a term of 108 months imprisonment. ECF No. 49. On March 18, 2019, Defendant

filed a Motion for Ineffective Assistance of Counsel, which the Court construed as

a Motion to Vacate Sentence pursuant to 28 U.S.C. 2255. ECF No. 50. The Court

denied that Motion on June 14, 2019. ECF No. 60.

      Presently before the Court is Defendant’s Motion for the Production of

Sentencing Transcripts. ECF No. 66. Defendant requests his sentencing transcripts

to assist with his post-conviction proceedings. Id.




                                          1
Case 2:16-cr-20632-GAD-APP ECF No. 71, PageID.353 Filed 07/29/21 Page 2 of 4




      Title 28 U.S.C. § 753(f) governs the production of transcripts free of charge

in Section 2255 proceedings, which states in relevant part:

      Fees for transcripts furnished in proceedings brought under section
      2255 of this title [28 U.S.C. § 2255] to persons permitted to sue or
      appeal in forma pauperis shall be paid by the United States out of
      money appropriated for that purpose if the trial judge or a circuit judge
      certifies that the suit or appeal is not frivolous and that the transcript
      is needed to decide the issue presented by the suit or appeal. Fees for
      transcripts furnished in other proceedings to persons permitted to
      appeal in forma pauperis shall also be paid by the United States if the
      trial judge or a circuit judge certifies that the appeal is not frivolous (but
      presents a substantial question).

      28 U.S.C. § 753(f) (emphasis added). A defendant must make a particularized

showing as to the substantial question presented and the need for a transcript to

address that issue. See United States v. MacCollom, 426 U.S. 317, 326 (1976). A

“substantial question” has been defined as: “a close question or one that could go

either way;” the “question is so integral to the merits;” “it is more probable than not

that reversal will be required;” or that the question is “novel . . . and has not been

decided by controlling precedent or is fairly doubtful.” Carter v. Ricumstrict, No.

07-1331, 2013 WL 3242957, at *1 (E.D. Mich. June 26, 2013) (citing United States

v. Parkes, 2009 WL 5205370 *3 (E.D. Tenn. 2009) (internal quotations and citations

omitted)).

      Here, the Court will deny Defendant’s Motion because he has failed to make

a particularized showing as to his need for the sentencing transcripts. Instead, the

Motion broadly states that he is “in the process of perfecting an appeal” and seeks
                                            2
Case 2:16-cr-20632-GAD-APP ECF No. 71, PageID.354 Filed 07/29/21 Page 3 of 4




to obtain his transcripts for that purpose. ECF No. 66, PageID.290. However, a

prisoner is not entitled to the preparation of a free transcript merely for the purpose

of searching it for grounds for a possible application for post-conviction or habeas

corpus relief. See Lucas v. United States, 423 F. 2d 683, 684-85 (6th Cir. 1970).

Defendant is therefore not entitled to a free transcript from his sentencing because

he has failed to point to any specific need for the transcripts to prepare his post-

conviction motion. See MacCollom, 426 U.S. at 326; see also Route v. Blackburn,

498 F. Supp. 875, 877 (M.D. La. 1980). Given the conclusory nature of Defendant’s

Motion, Defendant fails to raise a substantial question as required by 28 U.S.C. §

753(f).

      Defendant is therefore not entitled to a sentencing transcript to be paid by the

Government under 28 U.S.C. § 753(f). Defendant may instead request the transcript

from the court reporter and make payment arrangements in accordance with Local

Rule 80.1. E.D. Mich. L.R. 80.1.

      Accordingly, Petitioner’s Motion for Production of Sentencing Transcripts

[#66] is DENIED.

      IT IS SO ORDERED.


                                        s/Gershwin A. Drain________________
                                        GERSHWIN A. DRAIN
                                        UNITED STATES DISTRICT JUDGE

Dated: July 29, 2021
                                          3
Case 2:16-cr-20632-GAD-APP ECF No. 71, PageID.355 Filed 07/29/21 Page 4 of 4




                       CERTIFICATE OF SERVICE

         Copies of this Order were served upon attorneys of record on
              July 29, 2021, by electronic and/or ordinary mail.
                             /s/ Teresa McGovern
                                 Case Manager




                                      4
